Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS NOTED AS FOLLOWS **REDACTED**. AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Execution Copy LICENSE AGREEMENT THIS LICENSE AGREEMENT (the Agreement ) is entered into this 30th day of September 2005 (the  Effective Date ) by and between NatImmune A/S , a Danish corporation with offices at Fruebjergvej 3, Box 3, DK-2100, Copenhagen, Denmark ( NatImmune ), and ENZON PHARMACEUTICALS, INC. , a Delaware corporation with offices at 685 Route 202/206, Bridgewater, New Jersey 08807 ( Enzon ). NatImmune and Enzon may be referred to herein individually as a Party or collectively, as the Parties. RECITALS WHEREAS, Enzon is a pharmaceutical company engaged in the discovery, development, marketing, manufacture and distribution of pharmaceutical products, including Pegylated pharmaceutical compositions; WHEREAS, NatImmune is a pharmaceutical company engaged in the discovery of processes and methods of producing recombinant human mannan-binding lectin; and WHEREAS, NatImmune and Enzon desire to enter into a relationship pursuant to which Enzon will Develop and Commercialize pharmaceutical compositions containing recombinant human mannan-binding lectin. NOW, THEREFORE, in consideration of the foregoing and the covenants and promises contained in this Agreement, the Parties agree as follows: Execution Copy 1. DEFINITIONS 1.1 Affiliate means a person, corporation, partnership, or other entity that controls, is controlled by or is under common control with a Party. For the purposes of this Section, the word control (including, with correlative meaning, the terms controlled by or under the common control with) means the ownership, directly or indirectly, of at least fifty percent (50%) of the voting rights or other ownership interests of such entity. 1.2 Baltic Countries means Estonia, Latvia and Lithuania. 1.3 
